Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments 
This action is in response to the application filed on 11/19/2018 in which Claims 1-10 were pending. During an Examiner-initiated interview on 09/22/2021, the Examiner and Applicant agreed upon amendments to the Specification to comply with MPEP § 608.01 and 37 CFR 1.52. The Examiner and Applicant also agreed upon additional amendments to Claims 1, 9, and 10 to clarify the equations found in the independent claims. Furthermore, the Examiner and Applicant agreed upon adding the dependent claims 11-17 to the system Claim of 10 that mirror the dependent Claims of 2-8 found in the method Claim of 1, so as to advance prosecution and to put the application in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Portnov on 09/22/2021.
Amendments to the Specification
In some implementations, determining the policy includes, for each time slot,

training the recurrent neural network on the training sequence in accordance with the training policy includes storing the set of pieces of forward propagation information that have been
added to the training policy.

Examples of tasks that can be performed using an RNN 101 include translation,
conversion of text to speech, and generating sequential data such a sequence of words or letters. The RNN 101 can be a conventional RNN or a long-short term memory (LSTM) RNN. Example LSTM RNNs are described in Graves, Generating Sequences with Recurrent
Neural Networks

The RNN training engine 102 can train the RNN using a training algorithm known as backpropagation through time (BPTT). Example BPTT algorithms are described in Rumelhart et al.,_Learning Internal Representations by Error Propagation, Backpropagation Through Time: What It Does and How to Do It


After the RNN training engine 102 obtains the forward propagation
information112 of the particular time step from which the RNN training engine 102 is backpropagating gradients, the RNN training engine 102 can compute the gradients of the particular time step and backpropagate gradients from the particular time step.
Backpropagating gradients backward across a single time step is described in more detail in LeCun et al., Efficient BackProp



    PNG
    media_image1.png
    579
    1272
    media_image1.png
    Greyscale
In the above equations, C(t,m) is the optimal cost, i.e., the lowest possible computational cost, of backpropagating over a sequence of t time steps given the amount of allocated memory equal to m. The system can compute the C(t,m) values in the equations using dynamic programming with the following boundary conditions: C(t,1) = ½ t(t+1) and C(0,m) = 0





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale












Amendments to the Claims

1. (Currently Amended) A method performed by one or more computers for training a recurrent neural network on a plurality of training sequences using backpropagation through time, the method comprising: 	 receiving a training sequence comprising a respective input at each of a number of time steps;   	determining a training policy for processing the training sequence, wherein the training policy defines when to store forward propagation information during forward propagation of the training sequence, the training policy being such as to balance a trade-off between caching of forward propagation information and re-computation of forward propagation information during backpropagation; 	wherein determining the training policy comprises: 	 	(i) obtaining data defining an amount of memory allocated to storing forward  	propagation information for use during backpropagation;   		(ii) determining forward propagation information in the form of candidates for  	storage, wherein the candidate forward propagation information can include hidden  	states for time steps of the recurrent neural network and/or internal states for time  	steps of the recurrent neural network; 		(iii) identifying one or more strategies for storing forward propagation  	information from memory, wherein each strategy includes a sequence of  	candidates for storage that will be stored if following the strategy; 		(iv) determining a computational cost for each strategy; wherein the 	computational cost Q1 (t, m, y) of a strategy that includes saving a hidden state of a  	time step after choosing not to save hidden states for y time steps is given by:  	Q1 (t, m, y) = y + C (y, m) + C (t – y, m – 1) 	where t is a number of time steps over which backpropagation is performed, m is a  	number of available memory units, , C(y, m) is the lowest possible computational             cost of backpropagating over a sequence of y time steps given the amount of             allocated memory equal to m;, and C(t - y, m - 1) is the lowest possible computational             cost of backpropagating over a sequence of t - y time steps given the amount of             allocated memory equal to m – 1, and 	 	the computational cost Q2 (t, m, y) of a strategy that includes saving internal  	states of a time step after choosing not to save internal states for y time steps is  	given by: 	Q2 (t, m, y) = y + C (y – 1, m) + C (t – y, m – α) 	where t is a number of time steps over which backpropagation is performed, m is a  	number of available memory units, α is a ratio of size of internal states for time steps  	to the size of hidden states for time steps,  C(y - 1, m) is the lowest possible computational             cost of backpropagating over a sequence of y - 1 time steps given the amount of             allocated memory equal to m, and C(t - y, m - α) is the lowest possible computational             cost of backpropagating over a sequence of t - y time steps given the amount of             allocated memory equal to m - α; 	 	(v) selecting the strategy having the lowest computational cost; and 		(vi) determining the position of next storage and type of forward propagation  	from the selected strategy; 		(vii) dividing the sequence of time steps in the training sequence to obtain   	a first subsequence and second subsequence, the first subsequence including time  	steps before the determined position of next storage, the second subsequence  	including time steps after the determined position of next storage; and 		recursively repeating steps (i) – (vii) for each obtained subsequence to select  	a position of next forward propagation information to save;      	the method further comprising: 	training the recurrent neural network on the training sequence in accordance with the training policy by:  		forward-propagating the inputs in the training sequence from a first time step   	in the sequence to a last time step in the sequence;    	 	during the forward propagating, storing forward propagation information in  	accordance with the training policy; and  	 	backpropagating gradients from the last time step in the sequence to the first  	time step in the sequence, comprising:    		 	determining, for each time step, whether additional forward  		propagation information is necessary to backpropagate the gradient for the  		time step and, if so, regenerating the additional forward propagation  		information using the stored forward propagation information. 2. (Original) The method of claim 1, wherein the forward propagation information includes hidden states. 3. (Original) The method of claim 1, wherein the forward propagation information includes internal states. 4. (Original) The method of claim 1, wherein the forward propagation information includes both hidden states and internal states. 5. (Original) The method of claim 4, wherein the training policy defines, for each time step, whether to store a hidden state, an internal state, or neither for the time step. 6. (Previously Presented) The method of claim 1, wherein:   	determining the policy comprises:   	for each time slot, determining a computational cost of storing an associated piece of forward propagation information based on the number of time steps and the amount of memory allocated to storing the forward propagation information; and  	adding to the training policy a set of pieces of forward propagation information that are determined to have the lowest computational cost; and  	training the recurrent neural network on the training sequence in accordance with the training policy comprises storing the set of pieces of forward propagation information that have been added to the training policy. 7. (Previously Presented) The method of claim 1, further comprising:   	determining a computational cost of training the recurrent neural network on the training sequence in accordance with the policy. 8. (Original) The method of claim 7, further comprising:  providing data identifying the computational cost for presentation to a user.9. (Currently Amended) One or more non-transitory computer storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations for training a recurrent neural network on a plurality of training sequences using backpropagation through time, the operations comprising: 	receiving a training sequence comprising a respective input at each of a number of time steps;   	determining a training policy for processing the training sequence, wherein the training policy defines when to store forward propagation information during forward propagation of the training sequence, the training policy being such as to balance a trade-off between caching of forward propagation information and re-computation of forward propagation information during backpropagation; 	wherein determining the training policy comprises: 	 	(i) obtaining data defining an amount of memory allocated to storing forward  	propagation information for use during backpropagation;   		(ii) determining forward propagation information in the form of candidates for  	storage, wherein the candidate forward propagation information can include hidden  	states for time steps of the recurrent neural network and/or internal states for time  	steps of the recurrent neural network; 		(iii) identifying one or more strategies for storing forward propagation  	information from memory, wherein each strategy includes a sequence of  	candidates for storage that will be stored if following the strategy; 		(iv) determining a computational cost for each strategy; wherein the 	computational cost Q1 (t, m, y) of a strategy that includes saving a hidden state of a  	time step after choosing not to save hidden states for y time steps is given by:  	Q1 (t, m, y) = y + C (y, m) + C (t – y, m – 1) 	where t is a number of time steps over which backpropagation is performed, m is a  	number of available memory units, , C(y, m) is the lowest possible computational             cost of backpropagating over a sequence of y time steps given the amount of             allocated memory equal to m;, and C(t - y, m - 1) is the lowest possible computational             cost of backpropagating over a sequence of t - y time steps given the amount of             allocated memory equal to m – 1, and 	 	the computational cost Q2 (t, m, y) of a strategy that includes saving internal  	states of a time step after choosing not to save internal states for y time steps is  	given by: 	Q2 (t, m, y) = y + C (y – 1, m) + C (t – y, m – α) 	where t is a number of time steps over which backpropagation is performed, m is a  	number of available memory units, α is a ratio of size of internal states for time steps  	to the size of hidden states for time steps,  C(y - 1, m) is the lowest possible computational             cost of backpropagating over a sequence of y - 1 time steps given the amount of             allocated memory equal to m, and C(t - y, m - α) is the lowest possible computational             cost of backpropagating over a sequence of t - y time steps given the amount of             allocated memory equal to m - α; 	 	(v) selecting the strategy having the lowest computational cost; and 		(vi) determining the position of next storage and type of forward propagation  	from the selected strategy; 		(vii) dividing the sequence of time steps in the training sequence to obtain   	a first subsequence and second subsequence, the first subsequence including time  	steps before the determined position of next storage, the second subsequence  	including time steps after the determined position of next storage; and 		recursively repeating steps (i) – (vii) for each obtained subsequence to select  	a position of next forward propagation information to save;      	the method further comprising: 	training the recurrent neural network on the training sequence in accordance with the training policy by:  		forward-propagating the inputs in the training sequence from a first time step   	in the sequence to a last time step in the sequence;    	 	during the forward propagating, storing forward propagation information in  	accordance with the training policy; and  	 	backpropagating gradients from the last time step in the sequence to the first  	time step in the sequence, comprising:    		 	determining, for each time step, whether additional forward  		propagation information is necessary to backpropagate the gradient for the  		time step and, if so, regenerating the additional forward propagation  		information using the stored forward propagation information..10. (Currently Amended) A system comprising one or more computers and one or more storage devices storing instructions that when executed by one or more computers cause the one or more computers to perform operations for training a recurrent neural network on a plurality of training sequences using backpropagation through time, the operations comprising: 	receiving a training sequence comprising a respective input at each of a number of time steps;   	determining a training policy for processing the training sequence, wherein the training policy defines when to store forward propagation information during forward propagation of the training sequence, the training policy being such as to balance a trade-off between caching of forward propagation information and re-computation of forward propagation information during backpropagation; 	wherein determining the training policy comprises: 	 	(i) obtaining data defining an amount of memory allocated to storing forward  	propagation information for use during backpropagation;   		(ii) determining forward propagation information in the form of candidates for  	storage, wherein the candidate forward propagation information can include hidden  	states for time steps of the recurrent neural network and/or internal states for time  	steps of the recurrent neural network; 		(iii) identifying one or more strategies for storing forward propagation  	information from memory, wherein each strategy includes a sequence of  	candidates for storage that will be stored if following the strategy; 		(iv) determining a computational cost for each strategy; wherein the 	computational cost Q1 (t, m, y) of a strategy that includes saving a hidden state of a  	time step after choosing not to save hidden states for y time steps is given by:  	Q1 (t, m, y) = y + C (y, m) + C (t – y, m – 1) 	where t is a number of time steps over which backpropagation is performed, m is a  	number of available memory units, , C(y, m) is the lowest possible computational             cost of backpropagating over a sequence of y time steps given the amount of             allocated memory equal to m;, and C(t - y, m - 1) is the lowest possible computational             cost of backpropagating over a sequence of t - y time steps given the amount of             allocated memory equal to m – 1, and 	 	the computational cost Q2 (t, m, y) of a strategy that includes saving internal  	states of a time step after choosing not to save internal states for y time steps is  	given by: 	Q2 (t, m, y) = y + C (y – 1, m) + C (t – y, m – α) 	where t is a number of time steps over which backpropagation is performed, m is a  	number of available memory units, α is a ratio of size of internal states for time steps  	to the size of hidden states for time steps,  C(y - 1, m) is the lowest possible computational             cost of backpropagating over a sequence of y - 1 time steps given the amount of             allocated memory equal to m, and C(t - y, m - α) is the lowest possible computational             cost of backpropagating over a sequence of t - y time steps given the amount of             allocated memory equal to m - α; 	 	(v) selecting the strategy having the lowest computational cost; and 		(vi) determining the position of next storage and type of forward propagation  	from the selected strategy; 		(vii) dividing the sequence of time steps in the training sequence to obtain   	a first subsequence and second subsequence, the first subsequence including time  	steps before the determined position of next storage, the second subsequence  	including time steps after the determined position of next storage; and 		recursively repeating steps (i) – (vii) for each obtained subsequence to select  	a position of next forward propagation information to save;      	the method further comprising: 	training the recurrent neural network on the training sequence in accordance with the training policy by:  		forward-propagating the inputs in the training sequence from a first time step   	in the sequence to a last time step in the sequence;    	 	during the forward propagating, storing forward propagation information in  	accordance with the training policy; and  	 	backpropagating gradients from the last time step in the sequence to the first  	time step in the sequence, comprising:    		 	determining, for each time step, whether additional forward  		propagation information is necessary to backpropagate the gradient for the  		time step and, if so, regenerating the additional forward propagation  		information using the stored forward propagation information.
11. (New) The system of claim 10, wherein the forward propagation information includes hidden states. 12. (New) The system of claim 10, wherein the forward propagation information includes internal states. 13. (New) The system of claim 10, wherein the forward propagation information includes both hidden states and internal states. 14. (New) The system of claim 13, wherein the training policy defines, for each time step, whether to store a hidden state, an internal state, or neither for the time step. 15. (New) The system of claim 10, wherein:   	determining the policy comprises:   	for each time slot, determining a computational cost of storing an associated piece of forward propagation information based on the number of time steps and the amount of memory allocated to storing the forward propagation information; and  	adding to the training policy a set of pieces of forward propagation information that are determined to have the lowest computational cost; and  	training the recurrent neural network on the training sequence in accordance with the training policy comprises storing the set of pieces of forward propagation information that have been added to the training policy. 16. (New) The system of claim 10, the operations further comprising:   	determining a computational cost of training the recurrent neural network on the training sequence in accordance with the policy. 17. (New) The method of claim 16, the operations further comprising:  providing data identifying the computational cost for presentation to a user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 10 are considered allowable after finding when reading the claims in light of the specification as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:



In claims 1, 9, and 10, as being analogous claims,
…
(iv) determining a computational cost for each strategy; wherein the computational cost Q1 (t, m, y) of a strategy that includes saving a hidden state of a  time step after choosing not to save hidden states for y time steps is given by:  	
Q1 (t, m, y) = y + C (y, m) + C (t – y, m – 1)
 where t is a number of time steps over which backpropagation is performed, m is a  number of available memory units, C(y, m) is the lowest possible computational  cost of backpropagating over a sequence of y time steps given the amount of  allocated memory equal to m;, and C(t - y, m - 1) is the lowest possible computational  cost of backpropagating over a sequence of t - y time steps given the amount of  allocated memory equal to m – 1, and 	 the computational cost Q2 (t, m, y) of a strategy that includes saving internal states of a time step after choosing not to save internal states for y time steps is  given by:
 	Q2 (t, m, y) = y + C (y – 1, m) + C (t – y, m – α)
 where t is a number of time steps over which backpropagation is performed, m is a  number of available memory units, α is a ratio of size of internal states for time steps  to the size of hidden states for time steps, C(y - 1, m) is the lowest possible computational  cost of backpropagating over a sequence of y - 1 time steps given the amount of allocated memory equal to m, and C(t - y, m - α) is the lowest possible computational cost of backpropagating over a sequence of t - y time steps given the amount of allocated memory equal to m - α;…
	(vii) dividing the sequence of time steps in the training sequence to obtain   	a first subsequence and second subsequence, the first subsequence including time  	steps before the determined position of next storage, the second subsequence  	including time steps after the determined position of next storage;
…

The closest prior art of record that touches upon the recited limitation is Chen et al. Training deep nets with sublinear memory cost, which teaches an optimal memory plan for a deep neural network computational graph using a greedy search approach to approximate memory costs  under a given memory budget B, but Chen does not teach:  a) saving a hidden state of a time step after choosing not to save hidden states for y time steps as detailed by equations Q1(t, m, y) and Q2(t, m, y) of step (iv);  and  b) dividing the sequence of time steps in the training sequence to obtain a first subsequence and second subsequence, the first subsequence including time steps before the determined position of next storage, the second subsequence including time steps after the determined position of next storage of step (vii). 
However, the examiner has found that the distinct feature of the applicant’s claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent Claims 1,9, and 10  in combination with all the other limitations recited therein.
When taken in context, the claims as a whole were not uncovered in the prior art, i.e. dependent Claims 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 17 are allowed as they depend upon an allowable independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:30AM-6:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Adam Clark Standke
Assistant Examiner
Art Unit 2122



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126